Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-7, are drawn to a composition, comprising: a) a visible light harvesting complex; b) a photoinitiator; c) a co-initiator; d) a di-thiol-terminated cross-linker; and e) at least one cysteine-containing peptide.
Group II, claims 8-10, are drawn to a composition, comprising: a) a substrate having a surface; and b) a film of a cross-linked PEG endothelial tubulogenesis promoting hydrogel coating said surface of said substrate, comprising: 1) PEG-NB; and 2) a degradable cross-linker.
Group III, claims 11-15, are drawn to a method  of generating a visible light photopolymerized hydrogel, comprising: a) providing a composition, comprising: i) a visible light harvesting complex; ii) a photoinitiator; iii) a co-initiator; iv) a di-thiol-terminated cross-linker; and v) at least one cysteine-containing peptide; and b) providing a multi-armed poly(ethylene glycol) norborene; c) providing a surface; and d) photopolymerizing said multi-armed poly(ethylene glycol) norborene with visible light to form said visible light phtopolymerized hydrogel wherein said visible light harvesting complex is attached to said surface.

Part A)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application. Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group.
The inventions of Groups I and II do not fall within any of the above-mentioned categories, and they do not share a special technical feature.
The inventions of Groups II and III do not fall within any of the above-mentioned categories, and they do not share a special technical feature.

In addition, to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions must have a special technical feature that unites them. See Patent Rules 1.475, where a special technical feature is a contribution OVER THE PRIOR ART.
In this case, the inventions of Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a composition, comprising: a) a visible light harvesting complex; b) a photoinitiator; c) a co-initiator; d) a di-thiol-terminated cross-linker; and e) at least one cysteine-containing peptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hoshikawa et al. (Tissue Enginering, 2006, Vol. 12, No. 8, p. 2333-2341)  who discloses a composition, comprising: a) a visible light harvesting complex; b) a photoinitiator; c) a co-initiator; d) a di-thiol-terminated cross-linker; and e) at least one cysteine-containing peptide (a photopolymerizable styrenated gelatin that can cross-link through polymerization induced by irradiation with visible light, using photopolymerizable styrenated gelatin as a cell carrier in chondrocyte transplantation. As visible light activates camphorquinone added as a photoinitiator, free radicals induce the polymerization of the gelatin macromer; the styrenated gelatin then becomes cross-linked, etc.) (see for example, p. 2334 “Materials and Method”, Figure 1, and its description, p. 2335 left-hand column, and Abstract).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Part B)
Election of species:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Each type of cell (as recited in claims 7 or 15), represents a distinct species.

The unity of invention is lacking between the above-mentioned species of cells, in view of the prior art US 2015/0291929 (also cited on IDS filed on 1/13/2020), who discloses umbilical vein endothelial cell, etc. (see for example, paragraph 75 and claim 7).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1 and 11 are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

*If applicant elects Group I as the elected invention, then:
One species of cells, for example, human umbilical vein endothelial cell.

OR

*If applicant elects Group III as the elected invention, then:
One species of cells, for example, human umbilical vein endothelial cell.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/KADE ARIANI/Primary Examiner, Art Unit 1651